       Case 1:18-cv-04476-LJL-SLC Document 91 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                              Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 4476 (PGG) (SLC)
       against
                                                                             ORDER
THE CITY OF NEW YORK, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is Plaintiffs’ letter-motion seeking to compel Defendants to produce the

names of certain witnesses. (ECF No. 90).

       Pursuant to the order at ECF No. 87, on May 7, 2020 Plaintiffs served a 30(b)(6) notice to

Defendants seeking a witness to provide the names of persons with knowledge in six areas of

experience requested by Plaintiffs. (ECF No. 90 at 1). Plaintiffs “also offered to ‘simply have the

30(b)(6) witness provide this information in an executed affidavit attesting under oath to this

information rather than taking the time and cost to produce them for deposition.’” (Id.)

Defendants did not respond, and Plaintiffs served a second notice of deposition on May 12, 2020,

requesting that the 30(b)(6) witness be produced for deposition on May 18, 2020. (Id. at 1–2).

Defendants doubt that they will be able to provide the requested witness on that date. (Id. at 2).

       By May 29, 2020, Defendants are ORDERED to have the 30(b)(6) witness provide the

names of persons with knowledge in six areas information requested by Plaintiffs in an executed

affidavit attesting to the statements under oath. Defendants are also reminded that they must
         Case 1:18-cv-04476-LJL-SLC Document 91 Filed 05/15/20 Page 2 of 2



respond to the Plaintiffs’ supplemental discovery demands as ordered by the Court in its order

at ECF No. 87.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 90.


Dated:           New York, New York
                 May 15, 2020                                 SO ORDERED




                                                  2
